 1

 2

 3

 4

 5
                                                   JS-6
 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   ROBERT WEST,                     CASE NO. 5:18-cv-959-AG(SPx)
12                Plaintiff,          [Assigned for all purposes to the Hon.
                                       Andrew J. Guilford]
13        v.
14   WAL-MART STORES, INC.; and       ORDER RE: JOINT STIPULATION
     DOES 1 through 20, inclusive,
15                                    TO DISMISS LAWSUIT WITH
                  Defendant.          PREJUDICE
16

17                                    Action Filed:           January 13, 2017
                                      FAC Filed:              April 4, 2018
18                                    Date of Removal:        May 4, 2018
19

20

21

22

23

24

25

26

27

28
                                                 ORDER RE: JOINT STIPULATION TO DISMISS
                                     -1-                       LAWSUIT WITH PREJUDICE
                                                                     5:18-CV-959-AG(SPX)
 1                                            ORDER
 2           GOOD CAUSE APPEARING, the Court hereby approves the Joint
 3   Stipulation to Dismiss Lawsuit with Prejudice and enters the following order:
 4           1.      The above-captioned matter is hereby dismissed as to all parties and all
 5   causes of action with prejudice.
 6           2.      Each party shall bear his/her/its own attorneys’ fees and costs.
 7

 8           IT IS SO ORDERED.
 9

10

11

12
     DATED: January 15, 2019
                                                       United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                               ORDER RE: JOINT STIPULATION TO DISMISS
     WSACTIVELLP:10311571.1                      -2-                         LAWSUIT WITH PREJUDICE
                                                                                   5:18-CV-959-AG(SPX)
